DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendments filed 5/3/2022 have been entered.  
Claims 1-20 remain pending.  
Claims 7 & 14 have been amended.  

Response to Arguments

Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.  

In regard to claim 1, the applicant has argued that “the sensor 11 is merely coupled by a power supply input 27 to the cable 13" and that Lysen does not disclose that the external evaluation device requests the sensor signal.  The examiner disagrees.  
Lysen teaches in para 0042: "The sensor 11 generates a sensor signal SE. The processing circuit 12 generates an output signal SRF from the sensor signal SE or its characteristics parameters." The output signal is sent on the cable 13 (para 0044: “The cable 13 serves for power supply to the sensor arrangement 10 and for data communication with the sensor arrangement 10”).  
Since the "external evaluation device" 65 can send a signal (SEI) to modify the signal processing that happens in "processing circuit" 12, the external processing device can give instructions (through the signal SEI) that cause the sensor to send information to the evaluation device 65 (through the signal SRF).  Thus the output signal SRF is "formed depending on the sensor signal SE" but also on the "program memory" 33 which has influence in what, when and if the signal SRF is sent.  For example, the instructions from the "external evaluation device" 65 to the "processing circuit" 12 could be to the effect of "immediately send sensor data through SRF to the "external evaluation device" 65).  Thus Lysen discloses a system which can send a sensor signal upon request from an external evaluation device.  

In regards to Applicant’s argument that "Moreover, 'Requested information,' as recited in independent claim 1, implies that the receiver of the request already knows how to respond to a message specifying the type of data to be requested...".  The Examiner notes the following.  
The "sensor arrangement" 10 of Lysen could be programmed to determine vibration statistics such as mean and standard deviation of the vibration magnitude, the request from the "external evaluation device" 65 could then be to the effect of "send mean values and standard deviations" and upon receiving the requested data the "external evaluation device" (knowing the type of data that is being sent back) enters an average and a standard deviation of vibration into a database.  Lysen has “program  memory” and therefore has done some processing on the data and therefore ‘knows’ something about the data which has been collected. and therefore can do at least some processing on the data. Therefore Lysen does not teach away from a message handling approach.  

In regards to Applicant’s argument that "Furthermore, in Lysen, the signal processing occurs in processor 30 based on a comparison with a limit value in order to trigger an alarm".  The examiner notes the following.  
That the system has an alarm capability ("an active communication role") does not preclude transmitting requested information (a passive communication role).  Lysen indicates that the limits are not only for triggering an alarm (para 0045: "and the comparison with limit values in order to trigger an alarm, for example") indicates that an alarm is only one possible use of the limits.  For example, system could record vibration values that exceed a limit and upon request from the "external evaluation device" 65 send that data set from the “data memory” back to the "external evaluation device".  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1-5, 8, 13, 15, 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lysen (US 20140096627 A1) . 

	Regarding claim 1, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3: para 0078: “FIG. 3 shows an exemplary embodiment of the sensor arrangement 10 with a holding device 80, which is a further development of the embodiments shown in FIGS. 1A to 1C as well as 2A and 2B” ) a condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) for monitoring a condition of a mechanical machine component ( Fig. 3-81, para 0078: “The sensor arrangement 10 is placed at a measuring site of a machine 81 that is to be measured for vibrations”), comprising: a vibration sensor (Fig. 2B-11, para 0078: “The sensor 11 comprises a vibration sensor element”) configured to detect mechanical vibrations on the mechanical machine component; a controller (Fig. 2B-30, para 0045: “the processing of the determined data is performed in microcontroller 30”), coupled to the vibration sensor and configured to determine the condition ( para 0042: “The processor 30 further compares the values thus determined with predetermined limit values”, comparing limit values is checking the condition of the machine) of the mechanical machine component based at least in part on measurement data (Fig. 2B-30, para 0045: “the determined data) generated by the vibration sensor; and a wired communication interface (para 0053: “An interface of the processing circuit 12 comprises the decoupled signal input 17, the RF signal output 18, and the synchronization input 42. The interface is realized as a communication interface”), coupled to the controller and configured to communicate with an external control device ( para 0059: “The sensor arrangement 10 and the evaluation device 65 have two separate housings. The sensor arrangement 10 is positioned at least one meter away from the evaluation device 65”), wherein, based at least in part on a request (para 0063: “The evaluation device 65 can modify the content of the program memory 33 of the sensor arrangement 10 via the cable 13. The evaluation device 65 can likewise modify the content of the parameter memory 34 of the sensor arrangement 10 via the cable 13”, the evaluation device [or external control device] can therefore give instructions that cause the sensor to send information to the evaluation device) to provide information about the condition of the mechanical machine component, the controller is configured to transmit the requested information via the wired communication interface (para 0006: “sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit”).

Regarding claim 2, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 1, wherein the wired communication interface is configured to couple the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) to the external control device via a point-to-point connection (Fig. 2B & 3, para 0061: “The output signal SRF, which can be radiated via wireless transmission when an antenna is present, is thus transmitted exclusively via the cable 13 from the sensor arrangement 10 to the evaluation device 65. The communication of the sensor arrangements 10, 61, and 64 with the evaluation device 65 thus occurs free of radio waves.”).

Regarding claim 3, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 1, wherein the wired communication interface is configured to supply the condition monitoring device with external direct current (DC) voltage (Fig. 2B-VK, para 0060: “The direct-current voltage component of the cable voltage VK is thus produced by means of the power supply 71”).

Regarding claim 4, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 3, further comprising: a DC converter (Lysen Fig. 2B-29, para 0039: “The processing circuit 12 further comprises a processor 30, which is connected at the input end to the AD converter 29 and to the signal input 17”)  configured to convert the external DC voltage supplied via the wired communication interface to an internal system voltage (Fig. 2B-88 & VDD, para 0072: “The voltage regulator 88 delivers the supply voltage VDD at the output end. The voltage regulator 88 can be designed as a low dropout regulator or DC/DC converter.”, para 0041: “The cable voltage VK is converted by the filter arrangement 14 to a supply voltage VDD”).

Regarding claim 5, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 1, wherein the controller (Fig. 2B-30, para 0045: “the processing of the determined data is performed in microcontroller 30”)  is configured to operate as a slave in a master/slave operation and is configured to he controlled via the wired communication interface (Fig. 1C & 2B, para 0063: “The evaluation device 65 can modify the content of the memory 31 by means of information transmitted by the cable 13 in an operation of the sensor arrangement 10. The evaluation device 65 can modify the content of the program memory 33 of the sensor arrangement 10 via the cable 13. The evaluation device 65 can likewise modify the content of the parameter memory 34 of the sensor arrangement 10 via the cable 13.”).

Regarding claim 8, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 1, further comprising: a first input configured to connect at least one external temperature sensor (Fig. 2B-11, para 0042: “The sensor 11 comprises a vibration sensor element, an acceleration sensor element, a speed sensor element, a path sensor element, a temperature sensor element”) configured to record at least one temperature of the mechanical machine component, wherein the controller (Fig. 2B-30, para 0045: “the processing of the determined data is performed in microcontroller 30”) is configured to determine the condition of the mechanical machine component (Fig. 3-81, para 0078: “The sensor arrangement 10 is placed at a measuring site of a machine 81”) based at least in part on measurement data (Fig. 2B-30, para 0045: “the determined data)  from the first input (Fig 2B-SE, para 0042: “The sensor signal SE is supplied to the AD converter 29. An output signal of the AD converter 29 is supplied to the processor 30 and processed by the processor 30”).

Regarding claim 13, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 1, further comprising: a second input configured to connect at least one external speed (para 0042: “a speed sensor element”) or position (para 0042: “an end position sensor element”) sensor configured to record at least one speed or position, respectively, of the mechanical machine component (Fig. 3-81, para 0078: “a machine 81”), wherein the controller ("Fig. 2B-30, para 0045: microcontroller 30”) is configured to determine the condition (para 0042: “compares the values thus determined with predetermined limit values”, comparing limit values is checking the condition of the machine) of the mechanical machine component (Fig. 3-81, para 0078: “a machine 81”) based at least in part on measurement data (Fig. 2B-30, para 0045: “the determined data) from the second input (para 0042: “a speed sensor element”).

Regarding claim 15, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 1, wherein the vibration sensor (Fig. 2B-11, para 0042: “The sensor 11 comprises a vibration sensor element”) is configured as a microelectromechanical system (MEMS)-based semiconductor-based vibration sensor (para 0042: “The sensor 11 can be designed as a piezo sensor, inductive sensor, or microsystem, referred to as a micro-electromechanical system, abbreviated MEMS”).

Regarding claim 20, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) A method for monitoring a condition of a mechanical machine component (1a: Fig. 3-81, para 0078: “The sensor arrangement 10 is placed at a measuring site of a machine 81 that is to be measured for vibrations”), comprising: detecting, by a vibration sensor (Fig. 2B-11, para 0078: “The sensor 11 comprises a vibration sensor element”), mechanical vibrations on the mechanical machine component; determining the condition of the mechanical machine component (para 0042: “The processor 30 further compares the values thus determined with predetermined limit values”, comparing limit values is checking the condition of the machine) based at least in part on measurement data (Fig. 2B-30, para 0045: “the determined data)  generated by the vibration sensor (Fig. 2B-11); and transmitting, via a wired communication interface (para 0053: “An interface of the processing circuit 12 comprises the decoupled signal input 17, the RF signal output 18, and the synchronization input 42. The interface is realized as a communication interface”) to an external control device (para 0059: “the evaluation device 65”)), information about the condition of the mechanical machine component based at least in part on a request (para 0063: instructions that cause the sensor to send information to the evaluation device) to provide the information (para 0063: “sensor to send information to the evaluation device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysen (US 20140096627 A1) in view of Paycher et al. (US 9483429 B2). 

Regarding claim 6, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 1, 
Lysen does not teach wherein the wired communication interface comprises an input output (I0)-link interface.
Paycher does teach wherein the wired communication interface comprises an input output (I0)-link interface (column 4 lines 1-2: “the description of the multifunction IO controller is provided in the context of a communication device”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Paycher.  The motivation would be to enable the collection of detailed diagnostic information (from a sensor to a controller) enabled by the IO-link protocol which would allow for better predictive and preventative monitoring of a machine component.  An additional motivation would be decreased power consumption and size of the equipment.  

Regarding claim 7, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 6, … transmit information about the condition of the mechanical machine component to the external control device.
Lysen does not teach further comprising: an I0-link physical layer (PHY) circuit.
Paycher does teach further comprising: an I0-link physical layer (PHY) circuit (column 4 lines 13-16: “shared logic is operative to handle the IO PHY and link layers wherein all functions are seen as a single IO slave to the host which greatly reduces host software complexity”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Paycher.  The motivation would be that the data collection device of Lysen with the IO-link physical layer of Paycher would minimize the software complexity of the monitoring device, and reduce power requirements.  

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysen (US 20140096627 A1) in view of Alley et al. (US 8924600 B2). 
Regarding claim 9, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 8.
Lysen does not teach wherein the first input comprises a plurality of resistance temperature detection (RTD) lines configured to connect at least one external resistance temperature sensor.
Alley does teach wherein the first input comprises a plurality of resistance temperature detection (RTD) (column 3 lines 47-49) lines configured to connect at least one external (column 3 lines 51-52: “may transmit sensed information to a respective terminal”) resistance temperature sensor.
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Alley. The motivation for combining the sensor arrangement of Lysen with the resistance temperature detection (RTD) lines of Alley would be to add an accurate and repeatable measurement of the temperature of the machine component for a better evaluation of machine component health.  

Regarding claim 10, Lysen in view of Alley teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 9, 
Lysen does not teach further comprising: an internal power source configured to drive a prespecified current through the at least one external resistance temperature sensor via the plurality of RTD lines.
Alley does teach further comprising: an internal power source (column 8 lines 53-54) configured to drive a prespecified current (column 3 lines 57-60: “some embodiments of the IO terminals 16 may receive signals from the sensors 12 using a variety of currents such as 4-20 mA, 10 mA, or other suitable currents”) through the at least one external (column 3 lines 10-11: “external/internal wetted contact inputs”) resistance temperature sensor (column 3 lines 12-13: “resistor temperature detectors”) via the plurality of RTD lines (column 3 lines 12-13: “having two, three, or four wire connections”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Alley.  The motivation would be that the sensor arrangement of Lysen with the precise current control of Alley would enable more precise control over the current sent through the RTD lines thus enabling more precise temperature measurements.  

Regarding claim 11, Lysen in view of Alley teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 10, further comprising: a first analogue to digital (A/D) converter (Lysen Fig. 2B-29, para 0039: “The processing circuit 12 further comprises a processor 30, which is connected at the input end to the AD converter 29 and to the signal input 17”).
Lysen does not teach configured to detect a voltage drop at the plurality of RTD lines and relay a digital value of the voltage drop to the controller.
Alley does teach configured to detect a voltage drop (column 11 lines 30-32: “The I/O Gain and Switching 36 also uses the second channel 26 to sense voltage across the RTD”) at the plurality of RTD lines (column 3 lines 12-13: “having two, three, or four wire connections”) and relay a digital value of the voltage drop to the controller (column 4 lines 5-6: “the processor 18 may include a microcontroller, a microprocessor, a programmable logic controller (PLC)”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Alley.  The motivation would be that the sensor arrangement of Lysen with the voltage drop measurement of Alley (with the precise current control) would enable the accurate measurement of the temperature and collection of that data for analysis.  

Regarding claim 12, Lysen in view of Alley teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 11, 
Lysen does not teach wherein the controller is configured to calculate a resistance proportional to a measured temperature of the at least one external resistance temperature sensor based at least in part on the voltage drop at the plurality of RTD lines and the prespecified current driven via the plurality of RTD lines. 
Alley does teach wherein the controller (column 4 lines 5-6: “the processor 18 may include a microcontroller, a microprocessor, a programmable logic controller (PLC)”) is configured to calculate a resistance (column 3 line 12: “resistor temperature detectors (RTDs)”) proportional to a measured temperature of the at least one external (column 3 lines 10-11: “external/internal wetted contact inputs”) resistance temperature sensor (column 3 lines 12-13: “resistor temperature detectors”) based at least in part on the voltage drop (column 11 lines 30-32: “The I/O Gain and Switching 36 also uses the second channel 26 to sense voltage across the RTD”) at the plurality of RTD lines (column 3 lines 12-13: “having two, three, or four wire connections”) and the prespecified current (column 3 lines 57-60: “some embodiments of the IO terminals 16 may receive signals from the sensors 12 using a variety of currents such as 4-20 mA, 10 mA, or other suitable currents”) driven via the plurality of RTD lines (column 3 lines 12-13: “having two, three, or four wire connections”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Alley.  The motivation would be that the sensor arrangement of Lysen with the voltage drop measurement of Alley (with the precise current control) would enable the accurate measurement of the temperature and collection of that data for analysis.  

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysen (US 20140096627 A1) in view of Hedin (US 20140142872 A1).

Regarding claim 16, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 1, wherein the controller (Fig. 2B-30, para 0045: “the processing of the determined data is performed in microcontroller 30”) … based at least in part on the measurement data (Fig. 2B-30, para 0045: “the determined data) generated by the vibration sensor (Fig. 2B-11, para 0042: “The sensor 11 comprises a vibration sensor element”).
Lysen does not teach wherein … configured to determine an amplitude spectrum.
Hedin does teach wherein … configured to determine an amplitude spectrum (para 0235: “vibration analysis, shock pulse measuring, Peak level analysis, spectrum analysis of shock pulse measurement data, Fast Fourier Transformation of vibration measurement data, graphical presentation of condition data on a user interface”). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Hedin.  The motivation to determine an amplitude spectrum would be to be better able to analyze frequency data regarding the operation of the machine component because this can often give insight into not only whether a malfunction has occurred but also what the malfunction is.  

Regarding claim 17, Lysen in view of Hedin teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 16, further comprising: a high-pass filter (para 0038: “A high-pass filter 23 of the filter arrangement 14 couples the lead 15 to the signal input 17”) configured to filter the measurement data (Fig. 2B-30, para 0045: “the determined data) generated by the vibration sensor (Fig. 2B-11, para 0078: “The sensor 11 comprises a vibration sensor element”); a rectifier (para 0052: “The filter arrangement 14 additionally comprises a rectifier circuit 40”) configured to rectify the high-pass filtered measurement data (Fig. 2B-30, para 0045: “the determined data) of the vibration sensor; and a second analogue to digital (A/D) converter (Lysen Fig. 2B-29, para 0039: “The processing circuit 12 further comprises a processor 30, which is connected at the input end to the AD converter 29 and to the signal input 17”) configured to convert the rectified high-pass filtered measurement data (Fig. 2B-30, para 0045: “the determined data) of the vibration sensor to digital measurement data, 
Lysen does not teach wherein the controller is configured to determine the amplitude spectrum based at least in part on the digital measurement data of the vibration sensor.
Hedin additionally teaches wherein the controller is configured to determine the amplitude spectrum (para 0235: “vibration analysis, shock pulse measuring, Peak level analysis, spectrum analysis of shock pulse measurement data, Fast Fourier Transformation of vibration measurement data, graphical presentation of condition data on a user interface”) based at least in part on the digital measurement data (para 0391: “receiving a first digital signal S.sub.MD, S.sub.R, S.sub.F dependent on mechanical vibrations emanating from rotation of said part”) of the vibration sensor (Fig. 2A- sensor 10, para 0343: “signal values reflecting measurement values delivered by the sensor 10 in dependence on vibrations emanating from the shaft and/or bearing when the shaft rotates”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Hedin. The motivation to determine the amplitude spectrum would be to enable quicker more effective analysis of abnormal conditions as indicated by particular frequencies in the vibration amplitude spectrum.  

Regarding claim 18, Lysen in view of Hedin teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 17. 
Lysen does not teach wherein the second A/D converter (Fig. 2A - A/D converter 44) is integrated in the vibration sensor (Fig. 2A- sensor 10), and wherein the high-pass filter comprises a function in the controller.
Hedin does teach wherein the second A/D converter (Fig. 2A - A/D converter 44) is integrated in the vibration sensor (Fig. 2A- sensor 10), and wherein the high-pass filter comprises a function (Fig. 7-Fn) in the controller (para 0218: “program code 80 which is executable so as to control the analysis apparatus 14 to perform basic operations (FIG. 2A and FIG. 4). The program memory may also comprise a second memory segment 90 for storing a second set of program code 94”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Hedin.  One would be motivated to incorporate more functionality (A/D converter into vibration sensor and high pass filter into controller) in order to have  smaller more energy efficient devices.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysen (US 20140096627 A1) in view of Steiger et al. (ES 2309311 T3).

Regarding claim 14, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”) according to claim 13, … configured to read measurement data (Fig. 2B-30, para 0045: “the determined data) of the at least one external speed (para 0042: “a speed sensor element”) or position (para 0042: “an end position sensor element”) sensor connected to the second input and transmit the measurement data from the second input to the controller (Fig. 2B-30, para 0045: “the processing of the determined data is performed in microcontroller 30”).
Lysen does not teach further comprising: at least one Synchronous Serial Interface (SSI).  
Steiger does teach further comprising: at least one Synchronous Serial Interface (SSI)(p.3 2nd full paragraph: “It is especially favorable that the data transmission is achieved with a serial synchronous interface”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Steiger.  The motivation for including an SSI in the system of Lysen would be that data transmission is bidirectional between the sensor and the controller which enables the sensor to send data back to the controller and also enables the controller to alter settings within the sensor.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysen (US 20140096627 A1) in view of Nolfi et al. (US 9133727 B2).

Regarding claim 19, Lysen teaches (Figs. 1A to 1C, 2A to 2B, 3) the condition monitoring device (para  0006: “a sensor arrangement comprises a sensor for a mechanical quantity or a thermal quantity, a processing circuit, which is connected at the input end to the sensor, and a cable, which is coupled to the processing circuit.”)  according to claim 1, … configured to activate the external control device (para 0059: “the evaluation device 65”)) and to connect to a power supply (Fig. 2B-VK, para 0060: “The direct-current voltage component of the cable voltage VK is thus produced by means of the power supply 71”)… the external control device (para 0059: “the evaluation device 65”) .  
Lysen does not teach wherein the wired communication interface comprises an M12 threaded coupling connector.
Nolfi teaches teach wherein the wired communication interface comprises an M12 threaded coupling connector (column 6 lines 33-34: “M12 series connectors and suitable cabling”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lysen with the teachings of Nolfi.  The motivation would be that m12 connectors are durable and prevent incorrect connections; additionally, this would allow the power supply to be at a remote location.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868


/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868